Citation Nr: 1537195	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-13 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 






INTRODUCTION

The Veteran had active service from October 1998 to December 2004, including service in Bosnia and Kuwait.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2014, the Veteran testified before the undersigned sitting at the RO.

In December 2014, the Board remanded the claim for additional development.  All requested development has been completed and the claim is once again before the Board.

A March 2015 rating decision granted service connection for gastritis and eczema effective December 8, 2009, thus these issues are no longer on appeal.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's obstructive sleep apnea had its onset in service. 



CONCLUSION OF LAW

The criteria to establish entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that her obstructive sleep apnea disability was incurred in and/or manifested during service and that service connection is therefore warranted.  The Veteran has previously been granted service connection for PTSD.  The Veteran claims the obstructive sleep apnea disability had its onset in service or was otherwise caused or aggravated by her PTSD.  Thus, in light of her contentions, the Board would generally be obliged to consider her instant claim on both a direct and secondary basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the record as part of the non-adversarial administrative adjudication process).  Nevertheless, given the particular circumstances of this case, the Board finds that direct service connection for obstructive sleep apnea is warranted and, thus, for the sake of judicial economy will confine its analysis to that theory of entitlement.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Here, VA treatment records indicate that the Veteran was diagnosed with obstructive sleep apnea based on a May 2009 sleep study.  She has been treated with use of a CPAP machine.  The Veteran's service treatment records (STRs) are negative for a diagnosis of sleep apnea.  Significantly, however, she complained of frequent trouble sleeping and headaches in October 2004.  She testified that her sleep apnea symptoms began during service when she noticed feelings of tiredness and falling asleep while driving.  

The Board acknowledges that the January 2015 VA examination provided a negative nexus opinion.  However, the Veteran has consistently reported at the VA examination and in her October 2014 Board testimony that her sleep apnea manifested in service and has continued to the present.  The Veteran is competent to report what she has observed regarding her sleep.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, the Board finds the reports to be credible.  Thus, the Board assigns probative value to these statements.  

The record shows that the Veteran has had recurrent symptoms related to her sleep since service.  Further, her initial post-service sleep study revealed she had sleep apnea.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's sleep apnea is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted. 


ORDER

Service connection for obstructive sleep apnea is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


